DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 07/20/2021.
Claims 1-9 are pending.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
	Lu et al discloses a deep neural network based audio processing method having speech extraction model with input signal having a speech portion and a non-speech portion, obtaining a user audiogram and a set of user gain compensation coefficients and inputting them into the trained speech extraction model wherein the non-speech portion of the audio input signal is at least partially attenuated or removed from the audio output result.
	Anderson et al discloses a method of operating a hearing device to provide speech enhancement based on an algorithm optimized with a speech intelligibility prediction algorithm.
	Taal et al discloses a method for providing a speech intelligibility predictor value for estimating an average listener’s ability to understand of a target speech signal that is received in a noisy environment.
	
Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-9 are allowable over the art of record because the art of record does not teach or suggest at least the combination of interrelated steps or elements for a method of providing an estimate of a speech presence probability in a sound signal including speech and additional noise or other distortions as recited in independent claim 1.
The closest cited prior art references discussed above disclose various method and devices for speech intelligibility predicting and neural network for speech extraction processing.  However none of the cited prior art discloses or suggest the specifics of the method of providing an estimate of a speech presence probability that including the steps of “providing a subdivision of space around the user in a multitude of spatial segments, providing a speech presence indicator function, and processing of the each spatial segment with database of training signal and determining optimized parameters of an algorithm for estimating the speech presence probability”, as recited and construed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	 07/01/2022